o fo tN BDO A F&F WD NH

mW NYO HO NY NO NY NY NV N | Ff Ff Fe Fe ree Sell
ot KN AW Bk WON | oO oOo eR DH F&F WB Nn —- ©

Case 3:17-cv-00196-RCJ-CBC Document 24 Filed 05/08/19 Page 1 of 3

AARON D. FORD
Attorney General
IAN E. CARR, Bar No. 13840
Deputy Attorney General /
State of Nevada FILED
Bureau of Litigation —— ENTERED — See
ublic Safety Division — — DON
100 N. Carson Street COUNSEIJPARTIES OF RECORO
Carson City, Nevada 89701-4717
Tel: (775) 684-1259 MAY 13 2039

E-mail: icarr@ag.nv.gov

 

 

 

 

 

Attorneys for Defendants CLERK US DISTRIC
Tara Carpenter, E.K. McDaniel, DISTRICT OF Weyane RT
and Mark Sorci BY: °

 

 

 

DEPUTY

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
ORDER

JAMES M. PINEDA,
Case No. 3:17-cv-00193-RCJ-CBC

Plaintiff,
Vv. MOTION FOR EXTENSION OF TIME
TO FILE DISPOSITIVE MOTIONS
E.K. MCDANIEL, et al.,
(First Request)
Defendants

 

 

 

Defendants, Tara Carpenter, E.K. McDaniel, and Mark Sorci (Defendants), by and
through counsel, Aaron D. Ford, Attorney General of the State of Nevada, and Ian E.
Carr, Deputy Attorney General, hereby submit their Motion for Extension of Time to File
Dispositive Motions. This Motion is based on Federal Rule of Civil Procedure 6(b)(1)(A),
the following Memorandum of Points and Authorities, and all papers and pleadings on
file in this action.

MEMORANDUM OF POINTS AND AUTHORITIES
I, ARGUMENT

Defendants respectfully request a thirty (30) day extension of time out from the

current deadline (May 8, 2019) to file dispositive motions in this case. Defense counsel is

confronted with numerous competing deadlines and a high workload due to staffing

l

 
oOo Co N DH HW F&F WD NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-00196-RCJ-CBC Document 24 Filed 05/08/19 Page 2 of 3

changes in the Office of the Attorney General. However, such obstacles are currently
being resolved and the requested extension of time should afford Defendants adequate
time to file dispositive motions in this case.

Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as
follows:

When an act may or must be done within a specified time, the
court may, for good cause, extend the time: (A) with or without
motion or notice if the court acts, or if a request is made, before
the original time or its extension expires; or (B) on motion made
after the time has expired if the party failed to act because of
excusable neglect.

Defendants’ request is timely and its limited nature will not hinder or prejudice Plaintiffs
case, but will allow for a thorough briefing to narrow or eliminate issues in this case. The
requested thirty (30) day extension of time should permit Defendants time to adequately
research draft, and submit dispositive motions in this case. Defendants assert that the
requisite good cause is present to warrant the requested extension of time.

For these reasons, Defendants respectfully request a thirty (30) day extension of
time from the current deadline to file dispositive motions in this case, with a new
deadline to and including Friday, June 7, 2019.

DATED this 8th day of May, 2019.

AARON D. FORD
Attorney General

By: PA
IAN E. CARR
Deputy Attorney General
State of Nevada
Bureau of Litigation
Public Safety Division
Attorneys for Defendants

S SO ORDERED.

    

 
